Citation Nr: 1627637	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  07-33 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased disability rating for the service-connected keratolysis exfoliativa, and dermatitis, rated as noncompensable prior to March 10, 2008, and rated as 10 percent thereafter.

(The issue of whether there was clear and unmistakable error in an April 2015 Board decision is addressed in a separate decision)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from September 1967 to June 1970. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

In a November 2008 rating decision, the RO increased a noncompensable rating for the service-connected keratolysis exfoliativa, and dermatitis to 10 percent, effective from March 10, 2008.  As the award was not a complete grant of benefits, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In July 2010 the Veteran testified at a personal hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  A transcript of his testimony is associated with the electronic claims file. 

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  The Board has reviewed these records.

When this case was most recently before the Board in April 2015, it was decided in part and remanded in part for additional evidentiary development.  It has since been returned to the Board for further appellate action.

Pursuant to 38 C.F.R. § 20.1304(b) (2015), any request for a change of representation after 90 days following the mailing of notice to the Veteran that an appeal has been certified to the Board for appellate review and that the appellate record has been transferred to the Board must be mailed to the Board with a good cause explanation. Although VBMS records show that the Veteran executed a VA Form 21-22 in December 2015 appointing the New Jersey Department of Military and Veterans Affairs, as his representative, the Board may not accept this change in representation under the provisions of 38 C.F.R. § 20.1304(b) (2015).  In that regard, the Veteran's appeal was returned to the Board in July 2015, an informal hearing presentation was submitted by the Disabled American Veterans in November 2015, and there is no good cause explanation for the change in representation. The new appointment, however, is referred to the agency of original jurisdiction (AOJ) and may be recognized upon transfer of the case to the AOJ. See 38 C.F.R. § 20.1304(b)(1)(i) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board remanded the case in April 2015 for an addendum opinion concerning whether the Veteran's service-connected skin disorder is manifested by disfigurement of the head, face or neck and whether erythromelalgia and folliculitis are manifestations of the Veteran's skin disorder.  The requested information was provided, however, in light of the response that erythromelalgia and folliculitis are not manifestations of the skin disorder, it is unclear what percentage of the entire body or exposed areas is affected by the service-connected skin disorder.   

It is also unclear whether chlorhexidine, clinda gel and urea (carmol 20) 20% cream were prescribed by VA for the service-connected disability and, if so, whether they are a systemic therapy like or similar to a corticosteroid or other immunosuppressive drug.  See Warren v. McDonald, U.S. Vet. App. No. 13-3161 (May 10, 2016).

VA treatment records also show that the Veteran was prescribed triamcinolone .1% ointment for his feet in August 2010 and during the examination in December 2010, the Veteran reported using the cream on his feet daily.  See also March 2011 VA treatment record indicating TAC .1% should be used as needed for itching of the feet, and VA medication lists of October 2010, February 201 and May 2011.  It is unclear if Triamcinolone was prescribed for treatment of the service-connected disability and, if so, how long and how often the Veteran used the cream. 

In light of the above, while the Board sincerely regrets the delay, additional medical information is required in order to render an informed determination. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records dating from June 2014.

2. Thereafter, schedule the Veteran for a VA skin examination.  Provide the examiner with access to the electronic VBMS/Virtual VA records and request that the examiner indicate that review of the electronic records was completed in the examination report.

Request that the examiner identify the percentage of the entire body and exposed areas affected by the service-connected keratolysis exfoliativa and dermatitis, which an examiner reported in June 2015 only affects the hands and feet.  If it is not possible to differentiate the percentage of the entire body and exposed areas that is affected by the service-connected disability and nonservice-connected skin disorders, such should be stated and explained in the examination report.

Also, please explain whether the chlorhexidine, clinda gel, urea (carmol 20) 20% cream and any other prescribed skin medication (other than Triamcinolone), were prescribed by VA clinicians for the service-connected keratolysis exfoliativa and dermatitis and, if so, explain whether each drug used for the service-connected disorder is a systemic therapy like or similar to a corticosteroid or other immunosuppressive drug.  

The Veteran was prescribed triamcinolone .1% ointment for his feet in August 2010 and during the examination in December 2010, the Veteran reported using the cream on his feet daily.  See also March 2011 VA treatment record indicating TAC .1% should be used as needed for itching of the feet, and VA medication lists of October 2010, February 2011 and May 2011.  The examiner is asked to explain whether Triamcinolone was prescribed for treatment of the service-connected keratolysis exfoliativa and dermatitis and, if so, how long and how often the Veteran used the cream during any period of time since March 2005. 

3. Thereafter, review the examination report to ensure that it is adequate and if not take corrective action.  Then take any other development action that is deemed warranted and readjudicate the claim.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide the appropriate period of time for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






